The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1 directed to an electronic device having a single PCB (figs. 1-2, 14,  20, 31);
Species 2 directed to an electronic device having two PCBs (figs. 3-4);
Species 3 directed to an electronic device having a single PCB with a V shaped cutout (figs. 5-9, 15);
Species 4 directed to an electronic device having a trapezoid PCB (fig. 10, 16);
Species 5 directed to an electronic device having a trapezoid PCB and a V shaped cutout (fig. 11, 17, 32);
Species 6 directed to an electronic device having a PCB with vertical slits (fig. 12, 18);
Species 7 directed to an electronic device having a PCB with oblique slits (fig. 13, 19);
Species 8 directed to an electronic device having a PCB with a U shaped cutout (figs. 22-23, 25, 35);
Species 9 directed to an electronic device having a PCB with a U shaped 90 degree cutout (figs. 24, 36);
Species 10 directed to an electronic device having a PCB with a T-shaped slit (figs. 26, 37);
Species 11 directed to an electronic device having a PCB with a thin area along the entire width (figs. 27-29, 41);
Species 12 directed to an electronic device having a PCB with a thin area along a partial width (fig. 30);
Species 13 directed to an electronic device having a PCB with V-shaped cutouts and slits (fig. 33);
Species 14 directed to an electronic device having V-shaped cutouts on both sides of the PCB (fig. 34);
Species 15 directed to an electronic device having slits on both sides of the PCB (fig. 38);
Species 16 directed to an electronic device having a PCB with slits on one side and a U-shape on the other (fig. 39);
Species 17 directed to an electronic device having a PCB with slits on one side and a 90 degree U-shape on the other (fig. 40);
Species 18 directed to an electronic device having a PCB with slits on one side and a thin area adjacent to the slits (fig. 42);

The species are independent or distinct because each Specie individually show structurally different arrangements. In addition, these species are not obvious variants of each other based on the current record. Applicant is encouraged to group the claims that are directed to the elected species.

 	There is a search and/or examination burden for the patentably distinct species set forth above. The species require a different filed of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN T SAWYER/Primary Examiner, Art Unit 2847